69928: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90422: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 69928


Short Caption:PATIN VS. LEECourt:Supreme Court


Related Case(s):72144, 82516, 83213


Lower Court Case(s):Clark Co. - Eighth Judicial District - A723134Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:03/10/2016 / Haberfeld, StephenSP Status:Completed


Oral Argument:07/09/2018 at 1:30 PMOral Argument Location:Carson City


Submission Date:07/09/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantIngrid PatinMicah S. Echols
							(Marquis Aurbach Coffing)
						Christian M. Morris
							(Nettles Morris)
						Brian D. Nettles
							(Nettles Morris)
						


AppellantPatin Law Group, PLLCMicah S. Echols
							(Marquis Aurbach Coffing)
						Christian M. Morris
							(Nettles Morris)
						Brian D. Nettles
							(Nettles Morris)
						


RespondentTon Vinh LeeAugust B. Hotchkin
							(Former)
						
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Prescott T. Jones
							(Resnick & Louis, P.C./Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/09/2016Filing FeeFiling Fee Paid. $250.00 from Law Offices of Brian D. Nettles, Inc. Check no. 17565.


03/09/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-07542




03/09/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-07544




03/10/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld.16-07731




03/24/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-09268




03/24/2016Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.16-09377




03/24/2016Notice/IncomingFiled Proof of Service Proof of Service16-09410




03/30/2016Docketing StatementFiled Response to Docketing Statement16-09923




03/30/2016Notice/IncomingFiled Proof of Service of Respondent's Response To Appellants' Docketing Statement Pursuant To NRAP 14(f).16-09997




04/14/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 28, 2016, at 2:00 p.m.16-11788




10/03/2016Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: November 16, 5:30 pm. SJ recommends to the Court that the time for filing of the final Settlement conference Status Report be extended to and including an additional 90 days beyond September 6, 2016.16-30737




10/06/2016Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to December 5, 2016.16-31166




10/17/2016Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.16-32380




10/20/2016Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.16-32918




10/24/2016Settlement Program ReportFiled Final Report of no settlement submitted on 10/17/16 contained the incorrect docket number. This matter remains on calendar for November 16, 2016, at 5:30 pm.16-33228




10/25/2016Order/ProceduralFiled Order.  On October 17, 2016, a final settlement program status report was filed in this matter.  The report stated that the parties were unable to agree to a settlement.  On October 24, 2016, the settlement judge filed a second report stating that the previous status report of "no settlement" was intended for another matter.  Accordingly, settlement proceedings shall continue.  This matter remains scheduled for November 16, 2016.16-33439




11/01/2016Docketing StatementFiled Amended Docketing Statement Civil Appeals.16-34068




11/14/2016Notice/IncomingFiled Notice of New Firm (Prescott T. Jones).16-35381




11/23/2016Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.16-36604




12/02/2016Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.16-37315




12/12/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/16/16, 03/30/16, 08/10/16.  To Court Reporter: Judge Togliatti's Chambers.16-38361




12/21/2016Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondents may file any reply within 11 days of service of appellant's response.. Briefing is suspended.16-39747




01/23/2017MotionFiled Appellant's Response to Order to Show Cause.17-02348




02/02/2017MotionFiled Respondent's Limited Reply to Order to Show Cause.17-03832




04/27/2017Order/ProceduralFiled Order Regarding Jurisdiction In Docket No. 69928 and Dismissing Appeal In Docket No. 72144. We conclude that that the appeal in Docket No. 69928 is limited to the issues related to the February 4, 2016, order denying the original special motion to dismiss. Regarding Docket No. 72144, we agree that the amended notice of appeal was untimely filed. Notice of entry of the order denying the renewed motion to dismiss was served electronically on September 29, 2016.  Appellants did not file the amended notice of appeal until January 5, 2017, long after expiration of the 30-day appeal period. Thus, we lack jurisdiction, and we order the appeal in Docket No. 72144 dismissed. Nos. 69928/72144.17-14082




05/03/2017Order/ProceduralFiled Order Reinstating Briefing. Appellants: Opening brief and Appendix due: 90 days.17-14612




07/24/2017MotionFiled Appellant's Motion to Stay Briefing Schedule Pending Appeal of Appellants' Motion for Summary Judgment.17-24330




07/31/2017MotionFiled Respondent's Reply to Appellants' Motion to Stay Briefing Schedule.17-25415




08/01/2017Order/ProceduralFiled Order Denying Motion. Appellants have filed a motion to "stay" the briefing schedule in this appeal pending the filing of a notice of appeal from an anticipated order of the district court denying appellant's motion for summary judgment. We deny the motion. Opening Brief and Appendix due: 5 days.17-25577




08/07/2017MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.17-26064




08/14/2017MotionFiled Respondent's Reply to Appellants' Motion for Extension of Time.17-26998




08/16/2017Order/ProceduralFiled Order Granting Motion. Opening Brief and Appendix due: September 7, 2017.17-27355




08/28/2017Notice/IncomingFiled Notice of Appearance (Micah Echols as counsel for the Appellants).17-28676




08/30/2017MotionFiled Appellants' Unopposed Motion for Extension of Time to File Opening Brief and Appendix.17-29128




09/12/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  September 21, 2017.17-30531




09/21/2017AppendixFiled Appellants' Appendix, Volume 1.17-32008




09/21/2017AppendixFiled Appellants' Appendix, Volume 2.17-32009




09/22/2017MotionFiled Motion for Extension of Time to File Opening Brief.17-32084




09/22/2017Notice/IncomingFiled Certificate of Service - Appellant's Appendix.17-32197




10/03/2017Order/ProceduralFiled Order Granting Motion. The clerk shall file the opening brief received on September 29, 2017. Answering Brief due: 30 days.17-33427




10/03/2017BriefFiled Appellants' Opening Brief.17-33428




11/02/2017MotionFiled Respondent's Motion for Extension of Time to File Answering Brief (First Request).17-37542




11/02/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief due: November 16, 2017.17-37548




11/17/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days (Brief is not double-spaced. NRAP 32(a)(4)).17-39673




11/17/2017AppendixFiled Appendix to Respondent's Answering Brief.17-39674




11/21/2017BriefFiled Respondent's Answering Brief.17-40147




12/20/2017MotionFiled Appellant's Motion for Extension of Time to File Reply Brief.17-43955




12/20/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief due: January 22, 2018.17-43960




01/23/2018MotionFiled Appellant's Motion for Extension of Time to File Reply Brief.18-03063




01/31/2018Order/ProceduralFiled Order Granting Motion.  Reply Brief due:  February 5, 2018.18-04341




02/06/2018BriefFiled Appellants' Reply Brief.18-04978




02/06/2018AppendixFiled Appellants' Reply Appendix.18-04979




02/06/2018Case Status UpdateBriefing Completed/To Screening.


05/17/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-18960




05/25/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, July 9, 2018, at 1:30 p.m. for 30 minutes in Carson City.18-20223




06/27/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-24481




07/09/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


11/15/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Parraguirre, J. Majority: Parraguirre/Douglas/Cherry/Gibbons/Pickering/Hardesty/Stiglich. 134 Nev. Adv. Opn. No. 87. EN BANC (SC)18-904229




12/11/2018RemittiturIssued Remittitur. (SC)18-907982




12/11/2018Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/31/2018RemittiturFiled Remittitur. Received by District Court Clerk on December 14, 2018. (SC)18-907982





Combined Case View